Summary proceeding in ejectment, commenced in the court of a justice of the peace, and tried de novo on appeal to the Superior Court of Catawba County, where verdict and judgment were rendered for plaintiffs, from which the defendant, K. J. Ingle, appeals.
Error is assigned (1) "to the issues as answered by the jury"; (2) "to the refusal of the court to set aside the verdict as contrary to the weight of the evidence"; and (3) "to the judgment as signed by the court."
The only error suggested in appellant's brief is the refusal of the court to set aside the verdict as contrary to the weight of the evidence. This was a matter addressed to the discretion of the trial court, and is not reviewable on appeal. Goodman v. Goodman, 201 N.C. 808,161 S.E. 686; Whitted v. Fuquay, 127 N.C. 68, 37 S.E. 141.
Affirmed. *Page 797